Order denying motion to direct plaintiffs to state separately and number the causes of action and to strike out portions of the complaint as irrelevant affirmed, in so far as appealed from, with ten dollars costs and disbursements, on authority of Bunin v. Title Guarantee & Trust Co. (244 App. Div. 746). The fact that tender is a prerequisite does not alter the representative nature of the action but simply requires the plaintiffs to comply with the allegations as to tender alleged in the complaint in order to recover. Defendant may serve its answer within ten days from the entry of the order herein. Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ., concur.